Citation Nr: 1045218	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for atrial fibrillation as 
secondary to service connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for atrial 
fibrillation claimed as secondary to service-connected PTSD.  

The Veteran presented testimony before the undersigned at the RO 
in March 2010.  A transcript of that hearing is associated with 
the claims file. 

In June 2010, the Veteran's claim was referred for a medical 
opinion by an expert of the Veterans Health Administration (VHA) 
pursuant to 38 U.S.C.A. § 7109 (West 2002). 


FINDING OF FACT

The Veteran's atrial fibrillation was not caused by or incurred 
during active service, was not manifest within the first post-
service year, and is not otherwise related to his active service 
or a service connected disability, to include PTSD. 


CONCLUSION OF LAW

Atrial fibrillation was not incurred in or aggravated by service, 
may not be presumed to have been so incurred, and is not 
proximately due to or the result of service connected PTSD.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in an August 
2006 letter that explained what information and evidence was 
needed to substantiate a claim for service connection on a 
secondary basis as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The January 2007 RO rating 
decision reflects the initial adjudication of the claim followed 
the issuance of the August 2006 letter.  Accordingly, no further 
development is required with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, the Veteran's January 2007 VA examination and a July 
2010 VHA medical opinion.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and by his representative and his hearing 
testimony.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.  However, because the new law appears more 
restrictive than the old, and because the appellant's appeal was 
already pending when the new provisions were promulgated, the 
Board will consider this appeal under the law in effect prior to 
October 10, 2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (new regulations cannot be applied to pending 
claims if they have impermissibly retroactive effects).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 
Analysis

In this case, a grant of service connection based on direct 
causation for atrial fibrillation is not warranted.  The 
Veteran's service treatment records are entirely negative for any 
manifestations of atrial fibrillation, and the Veteran has not 
reported or claimed to have had any heart condition symptoms in 
service.  
There is also no evidence of a direct relationship between the 
current atrial fibrillation and service.  Finally, 
cardiovascular-renal disease was not manifest within the first 
post-service year, precluding a grant of service connection on a 
presumptive basis for chronic disease.  38 C.F.R. § 3.307(a)(3), 
3.309(a).

However, the Veteran has contended, including at his March 2010 
hearing, that he has atrial fibrillation as the result of his 
service-connected PTSD.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim. 

An April 2006 private stress test demonstrated a diagnosis of 
atrial fibrillation.  It was noted that he had a history of 
dyslipidemia with a history of multiple intolerances.  An April 
2006 X-ray also revealed a diagnosis of atrial fibrillation.  
Thus, there is no dispute as to the existence of a current 
disability here.  However, the evidence fails to show that it is 
due to the service-connected PTSD.

A VA examination was conducted in January 2007.  The examiner 
noted the Veteran's problems as atrial fibrillation, 
hypothyroidism, PTSD, and hypercholesterolemia.  The examiner 
also noted that the Veteran had hypertension in the last eight 
months.  His family history was significant in that his father 
may have had a stroke or a coronary attack.  His father and his 
sister had hypertension.  The diagnosis was atrial fibrillation, 
hypertension, hyperlipidemia, history of a thyroid nodule and 
history of PTSD.  The examiner noted that in adults, the most 
common etiology for atrial fibrillation was arteriosclerosis.  
However, it could be involved with other conditions such as 
hyperthyroidism.  It was noted that the Veteran did have a past 
history of a thyroid nodule.  He opined that the Veteran's atrial 
fibrillation was less likely than not caused by or a result of 
his alcohol intake or his PTSD.

In a June 2008 letter, a private psychologist noted that research 
has determined that there is a relationship between cardiac 
disease and PTSD.  The psychologist opined that it was more 
likely than not that there is a relationship between the 
Veteran's PTSD and his cardiac disease.

In a July 2008 letter, a private physician opined that the 
Veteran's nervous system activation was most likely contributing 
to both his hypertension and his atrial fibrillation.  The 
physician noted that there was well known association between 
neurological input and electrical cardiac activation which may 
prompt the initiation of atrial fibrillation wavelets.  The 
physician also indicated that hypertension was the most important 
risk factor for development of atrial fibrillation.

In a September 2008 letter, the Veteran's private psychologist 
indicated that the Veteran's PTSD behaviors had contributed to 
his cardiac irregularities. 

In support of his assertions, the Veteran submitted numerous 
articles and other information from the Internet which show that 
PTSD may relate to various forms of heart disease.  This included 
a November 2004 letter from a physician at the New York Academy 
of Medicine who concluded that if any Veteran had PTSD, he had a 
high risk of developing cardiovascular disease.

In a July 2010 VHA advisory medical opinion, a VA cardiologist 
noted the Veteran's claim that his PTSD was the root cause of his 
atrial fibrillation.  The cardiologist noted that the Veteran's 
history was significant for PTSD, hypertension, Type II diabetes, 
hyperlipidemia, sleep apnea, possible rheumatoid arthritis, 
alcohol use and abuse, obesity, thyroid nodules and a 100-pack a 
year smoking history that ceased before 2000.  With this history, 
the above risk factors included hypertension, as multiple studies 
have shown an association between hypertension and atrial 
fibrillation.  The Veteran's hypertension could have been caused 
or exacerbated by his excessive cigarette smoking, obesity and 
alcohol use.  Also, genetics played a role as he had a family 
history of hypertension.  The cardiologist also noted that 
diabetes, hypertension and atrial fibrillation were all related.  
Sleep apnea has also been associated with aggravating atrial 
fibrillation.  Obesity is involved with sleep apnea.  Cigarette 
smoking has also been associated with causing and exacerbating 
atrial fibrillation and the Veteran had an extensive smoking 
history.  Alcohol abuse was also associated as was left atrial 
enlargement of the heart.  The cardiologist noted that one major 
risk factor for atrial fibrillation was ischemic heart disease.  
However, there was no evidence of ischemic heart disease by EKG, 
stress test or echocardiogram.   

The cardiologist indicated that he reviewed the reports of the 
psychologist and private physician and also read the articles 
they quoted which associated atrial fibrillation with PTSD.  
After reviewing this information, the cardiologist noted that 
while there has been an association between coronary artery 
disease (ischemic heart disease) and PTSD, atrial fibrillation 
was a conduction system disorder and not considered ischemic 
heart disease.  Again, tests in the Veteran have been negative 
for ischemic heart disease.  While there is an association 
between anger and stress and coronary heart disease, again the 
Veteran did not have coronary heart disease.  While an article 
noted that anger and stress had been linked to atrial 
fibrillation, the cardiologist noted that PTSD was not 
specifically addressed in this article.  The cardiologist noted 
that there was not one study he could find that directly linked 
PTSD to atrial fibrillation.  The cardiologist opined that it was 
unlikely that the Veteran's atrial fibrillation was caused by 
PTSD alone by a more than 50 percent probability as data in the 
literature did not support this and atrial fibrillation was a 
multifactoral disease.  It was also unlikely that the atrial 
fibrillation was aggravated by more than 50 percent by PTSD as no 
data in the literature supported such a strong link.  What 
aggravated his atrial fibrillation was hypertension, obesity, 
sleep apnea, alcohol, diabetes and a history of cigarette 
smoking.  There was an association between hypertension and PTSD.  
The cardiologist concluded that PTSD probably played a role in 
the cause and aggravation of the Veteran's atrial fibrillation, 
but no evidence supported a dominant role.  Atrial fibrillation 
was a multifactoral disease and the Veteran certainly had many 
risk factors.

As noted above, a grant of service connection based on direct 
causation for atrial fibrillation is not warranted.  

However, there is conflicting evidence on whether any current 
atrial fibrillation is secondary to the Veteran's service-
connected PTSD.  In this regard, the Board may favor the opinion 
of one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation 
of the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

The private psychologist's June 2008 and September 2008 opinions, 
the July 2008 private physician's opinions and various internet 
articles suggest that there is a link between the Veteran's 
current atrial fibrillation and his service-connected PTSD.  
However, these opinions did not consider the multifactored nature 
of atrial fibrillation as well as other factors that may have 
caused or aggravated the Veteran's atrial fibrillation based on 
his medical and family history.  In contrast, the January 2007 VA 
examination and July 2010 VHA opinions had the benefit of a 
review of the Veteran's claims file, and provided a more detailed 
rationale than the private psychologist and private physician's 
opinions.  In his July 2010 VHA, the cardiologist reviewed the 
favorable opinions of the psychologist, physician and internet 
articles as well as noting the Veteran's family history which was 
a identified as a factor in the development of his atrial 
fibrillation.  The cardiologist also took into account the 
Veteran's hypertension, obesity, sleep apnea, alcohol, diabetes 
and a history of cigarette smoking, all which aggravated his 
atrial fibrillation when concluding that it was less likely than 
not that the Veteran's atrial fibrillation was caused or 
aggravated by his PTSD alone.  

The July 2010 VHA also addressed the timing of the Veteran's 
symptoms and provided a rationale for his conclusions.  For these 
reasons the Board finds the July 2010 VHA opinion to be the most 
probative regarding the issue of whether the Veteran's current 
atrial fibrillation is secondary to his service-connected PTSD.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and weight to 
be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the clinical evidence noted above, in adjudicating 
this claim, the Board has considered the Veteran's assertions 
which include his March 2010 hearing testimony.  The Veteran 
himself believes his current atrial fibrillation symptoms are 
related to his service-connected PTSD.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

The most probative evidence establishes that the Veteran does not 
have atrial fibrillation that is attributable to the service-
connected PTSD.  The Veteran's allegations are not competent to 
establish that relationship, as that requires a medical opinion.  
In any event, to the extent that he could be found competent to 
speak as to etiology, his opinion is outweighed by the July 2010 
VHA opinion. Indeed, the cardiologist is a medical professional 
and offered the opinion following a review of the claims file, 
and for these reasons his opinion is of more probative value than 
that of the Veteran, who lacks a medical background and 
expertise. 

It is acknowledged that the July 2010 VHA opinion concluded that 
the atrial fibrillation was multi-factorial and the wording of 
the examiner's responses does suggest that the PTSD may play some 
role in the incurrence of the Veteran's atrial fibrillation.  
However, the Board interprets the finding that it is "unlikely 
that the... atrial fibrillation is caused by PTSD alone" to mean 
that, even in the absence of PTSD, he would still likely have 
atrial fibrillation due to the other factors discussed above, 
such as hypertension and an excessive smoking history.  
Therefore, the atrial fibrillation is not "proximately due to or 
the result of" the PTSD within the meaning of 38 C.F.R. § 3.310.  

The Board also notes the VHA examiner's response that "it is 
unlikely that the...atrial fibrillation is aggravated by more than 
50% by PTSD," and recognizes that the aggravation need not be to 
50 percent in degree- rather it is the likelihood of any 
aggravation, that must be 50 percent or greater.  This does 
reflect a misunderstanding of the legal standard by the examiner.  
However, he went on to state that the Veteran's atrial 
fibrillation was aggravated by "a combination of (hypertension), 
obesity, alcohol, sleep apnea, diabetes, and a history of 
cigarette smoking."  Because the examiner went on to specify the 
causes for the aggravation of the Veteran's atrial fibrillation, 
which did not include PTSD, there is no prejudice to the Veteran 
in the misunderstanding of the legal standard- indeed, PTSD was 
not identified as an aggravating factor at all, precluding a 
grant of service connection based on aggravation even had the 
standard been properly applied by the examiner. 

In sum, the Board finds that service connection for atrial 
fibrillation secondary to service-connected PTSD must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for atrial fibrillation as 
secondary to service connected PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


